
	
		I
		112th CONGRESS
		1st Session
		H. R. 2793
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the Secretary of Agriculture from restricting
		  certain hunting activities in the Kisatchie National Forest, and for other
		  purposes.
	
	
		1.Hunting in the Kisatchie
			 National ForestConsistent
			 with the Act of June 4, 1897 (16 U.S.C. 551), the Secretary may not restrict
			 the use of dogs in deer hunting activities in the Kisatchie National Forest,
			 unless such restrictions—
			(1)apply to the
			 smallest practicable portions of such forest; and
			(2)are necessary to
			 reduce or control trespass onto land adjacent to such forest.
			
